EXCLUSIVE LICENSE AGREEMENT
 
This agreement is made and entered into between Micro Imaging Technology, Inc.,
a California corporation (hereinafter called Licensor), having its principal
office at 970 Calle Amanecer, Suite F, San Clemente, CA, 92675, and EPIC
Corporation, a Colorado corporation (hereinafter called Licensee), having its
principal office at 8000 Centre Park Drive, Suite 345, Austin, Texas 78754.
 
RECITALS
 
A.  Licensor has the right to grant licenses under the licensed patent rights
(as hereinafter defined), and wishes to have the inventions and intellectual
property developed from the use of the inventions be included with and covered
by the licensed patent rights.

 
B.  Licensee wishes to obtain a license under the licensed patent rights.

 
 
CONSIDERATION
 
In consideration of the above recitals, the mutual promises of the parties, and
the following terms and conditions; IT IS AGREED:
 
TERMS AND CONDITIONS
 
Article I - Definitions
 
For the purpose of this agreement, the following definitions shall apply:
 
1.
Licensed Patent Rights:  Shall mean:

 
 
a.
Patent No. 6,639,672 B2 filed on 28-October-2003 by inventors David L Hanvig and
Gary Lorden, assignee Licensor.

 
 
b.
Any and all improvements developed by Licensor, whether patentable or not,
relating to the Licensed Patent Rights, which Licensor may now or may hereafter
develop, own or control.

 
 
c.
Any or all patents, which may issue on patent rights and improvements thereof,
developed by Licensor and any and all divisions, continuations,
continuations-in-part, reissues and extensions of such patents.

 
 
d.
The know-how and intellectual property rights defined hereafter.

 
2.
Product(s): Shall mean any materials including operating system software and any
and all  bacterial identification software, bacterium databases, compositions,
techniques, devices, methods or inventions relating to or based on the Licensed
Patent Rights, developed on the date of this agreement or in the future.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
Gross Sales: Shall mean total Dollar value(s) of Product(s) FOB manufactured
based on the Licensed Patent Rights.

 
4.
Confidential Proprietary Information: Shall mean with respect to any Party all
scientific, business or financial information relating to such Party, its
subsidiaries or affiliates or their respective businesses, except when such
information:

 
 
a.
Becomes known to the other Party prior to receipt from such first Party;

 
 
b.
Becomes publicly known through sources other than such first Party;

 
 
c.
Is lawfully received by such other Party from a party other than the first
Party; or

 
 
d.
Is approved for release by written authorization from such first Party.

 
5.
Exclusive License:  Shall mean a license, including the right to sublicense,
whereby Licensee’s rights are sole and entire and operate to exclude all others,
including Licensor and its affiliates except as otherwise expressly provided
herein.

 
6.
Know-how: Shall mean any and all technical data, information, materials, trade
secrets, technology, formulas, processes, and ideas, including any improvements
thereto, in any form in which the foregoing may exist, now owned or co-owned by
or exclusively, semi-exclusively or non-exclusively licensed to any party prior
to the date of this Agreement or hereafter acquired by any party during the term
of this agreement.

 
7.
Intellectual Property Rights: Shall mean any and all inventions, materials,
Know-how, trade secrets, technology, formulas, processes, ideas or other
discoveries conceived or reduced to practices, whether patentable or not.  It
also includes any and all operating software for computers used in the
identification of bacterium, any and all process software for the identification
of bacterium, and any and all databases developed and to be developed in the
future for the identification of bacterium.

 
8.
Royalty (ies): Shall mean revenues received in the form of cash and/or equity
from holdings from Licensees as a result of licensing and using, selling,
making, having made, sub-licensing or leasing of Licensed Patent Rights.

 
ARTICLE II - Grant of exclusive license
 
1.
Licensor hereby grants to Licensee a perpetual exclusive worldwide license with
the right to sublicense others, to make, have made, use, sell and lease the
Products described in the Licensed Patent Rights.

 
 
 

--------------------------------------------------------------------------------

 
 
2.
Licensor retains the right to continue to use Licensed Patent Rights in any way
for non-commercial purposes.

 
 
ARTICLE III - LICENSE PAYMENTS
 
1.
License payment and royalty rate.  For the licensed herein granted:

 
 
a.
Licensee agrees to pay a one-time License Fee of Two Million Dollars
($2,000,000).

 
 
b.
Licensee shall pay an earned royalty of three percent (3%) of Licensee’s Gross
Sales of Products.

 
2.
Sub-licenses. The granting and terms of all sub-licenses is entirely at
Licensee’s discretion provided that all sub-licenses shall be subjected to the
terms and conditions of this agreement.

 
3.
Payment of License Fee: The first royalty payments and payments for devises
purchased from Licensor paid up to the amount of Two Million Dollars
($2,000,000) will be applied to and satisfy in full the payment of the License
Fee.

 
4.
Royalty Fee: Royalty payments after the first Two Million Dollars ($2,000,000)
will constitute the royalty maintenance fee and will continue into perpetuity.

 
5.
When a sale is made: A sale of Licensed Patent Rights shall be regarded as being
made upon payment for Products made using Licensed Patent Rights.

 
6.
Payments:  All sums payable by Licensee hereunder shall be paid to Licensor in
U.S. dollars.

 
7.
Interest: In the event any royalties are not paid as specified herein, then
interest of five percent (5%), computed on the basis of 365 days in the year,
shall be due in addition to the royalties accrued for the period of default.

 
 
ARTICLE IV - Reports, Books and Records
 
1.
Reports. Within thirty (30) days after the end of the calendar quarter annual
period during which this agreement shall be executed, and delivered within
thirty (30) days after the end of each following quarter annual period, Licensee
shall make a written report to Licensor setting forth the Gross Sales of
Licensed Patent Rights sold, leased or used by Licensee and total sub-licensing
receipts during the quarter annual period. If there are no Gross Sales or
sub-licensing receipts, a statement to that effect shall be made by Licensee to
Licensor. At the time each report is made, Licensee shall pay to Licensor the
royalties or other payments shown by such report to the payable hereunder.

 
2.
Books and records. Licensee shall keep books and records in such reasonable
detail as will permit the reports provided for in Paragraph 1, hereof to be
determined.  Licensee further agrees to permit such books and reports to be
inspected and audited by a representative or representatives of Licensor to the
extent necessary to verify the reports provided for in paragraph 1, hereof;
provided, however, that such representative or representatives shall indicate to
Licensor only whether the reports and royalty paid are correct, if not, the
reasons why not.

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V – Marking
 
 
Licensee agrees to mark or have marked all Products made, used or leased by it
or its sublicensees under the Licensed Patent Rights, if and to the extent such
markings shall be practical, with such patent markings as shall be desirable or
required by applicable patent laws.
 
 
ARTICLE VI - Diligence
 
1.
Licensee shall use its best efforts to bring Licensed Patent Rights to market
through a thorough, vigorous and diligent program and to continue active,
diligent marketing efforts throughout the life of this agreement.

 
2.
In the event Licensee decides to abandon or otherwise cease to develop and or
market the Licensed Patent Rights, Licensee shall notify Licensor within thirty
(30) days of the date of this decision.  If this event occurs prior to the
completion of payment of the $2 million License Fee, then all interests revert
to the Licensor.  If this event occurs after the completion of payment of the $2
million License Fee, then Licensee shall retain a non-exclusive right to
Licensed Patent Rights as they exist as of that date.

 
4.
Licensee shall permit an in-house inspection of Licensee facilities by Licensor
on an annual basis.

 
 
ARTICLE VII - Irrevocable Judgment with Respect to Validity of Patents
 
If a judgment or decree shall be entered in any proceeding in which the validity
or infringement of any claim of any patent under which the License is granted
hereunder shall be in issue, which judgment or decree shall become not further
reviewable through the exhaustion of all permissible applications for rehearing
or review by a superior tribunal, or through the expiration of the time
permitted for such application (such a judgment or decree being hereinafter
referred to as an irrevocable judgment), the construction placed on any such
claim by such  irrevocable judgment shall thereafter be followed not only as to
such claim, but also as to all claims to which such instruction applies, with
respect to acts occurring thereafter and if an irrevocable judgment shall hold
any claim invalid, Licensee shall be relieved thereafter from including in its
reports hereunder that portion of the royalties due under ARTICLE III payable
only because of such claim or any broader claim to which such irrevocable
judgment shall be applicable, and from the performance of any other acts
required by this agreement only because of any such claims.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VIII - Termination or Conversion to Non-Exclusive License
 
1.
Termination by Licensee.  Option of Licensee:  Licensee may terminate the
license granted by this agreement, provided Licensee shall not be in default
hereunder, by giving Licensor ninety (90) days notice to its intention to do so.
If such notice shall be given, then upon the expiration of such ninety (90) days
the termination shall become effective; but such termination shall not operate
to relieve Licensee from its obligation to pay royalties or to satisfy any other
obligations, accrued hereunder prior to the date of such termination.  In the
event of termination, Lessor and Lessee agree to co-operate to find another to
take over the Licensed Patent Rights.

 
2.
Termination by Licensor.  Option of Licensor:  Licensor may, at its option,
terminate this agreement by written notice to Licensee in case of:

 
 
a.
Default in the payment of any royalties required to be paid by Licensee to
Licensor hereunder.

 
 
b.
Default in the making of any reports required hereunder and such default shall
continue for a period of thirty (30) days after Licensor shall have given to
Licensee a written notice of such default.

 
 
c.
Default in the performance of any other material obligation contained in this
agreement on the part of Licensee to be performed and such default shall
continue for a period of thirty (30) days after Licensor shall have given to
Licensee written notice of such default.

 
 
d.
Adjudication that Licensee is bankrupt or insolvent.

 
 
e.
The filing by Licensee of a petition of bankruptcy, or a petition or answer
seeking reorganization, readjustment or rearrangement of its business or affairs
under any law or governmental regulation relating to bankruptcy or insolvency.

 
 
f.
         The appointment of a receiver of the business or for all or
substantially all of the property of Licensee; or the making by Licensee of
assignment or an attempted assignment for the benefit of its creditors; or the
institution by Licensee of any proceedings for the liquidation or winding up of
its business or affairs.

 
3.
Effect of termination.  Termination of this agreement shall not in any way
operate to impair or destroy any of Licensee’s or Licensor’s right or remedies,
either at law or in equity, or to relieve Licensee of any of its obligations to
pay royalties or to comply with any other of the obligations hereunder, accrued
prior to the effective date of termination.

 
4.
Effect of delay, etc.  Failure or delay by Licensor to exercise its rights of
termination hereunder by reason of any default by Licensee in carrying out any
obligation imposed upon it by this agreement shall not operate to prejudice
Licensor’s right of termination for any other subsequent default by Licensee.

 
 
 

--------------------------------------------------------------------------------

 
 
5.
Option of Licensee to convert to non-exclusive license.  Licensee shall have the
right to convert this License at the same royalty rate as for the exclusive
Licensee, without right to sublicense, and minimum royalties under ARTICLE III,
Paragraph 3. shall not be due thereafter.

 
 
ARTICLE IX – Term
 
Unless previously terminated as hereinbefore provided, the term of this
Agreement shall be perpetual.  Licensee shall not be required to pay royalties
due only by reason of its use, sale, licensing, lease or sub-licensing under
issued patents licensed by this Agreement that have expired or been held to be
invalid by an Irrevocable Judgment, where there are no other of such issued
patents valid and unexpired covering the Licensee’s use, sale, licensing, lease
or sub-licensing; provided, however, that such non-payment of royalties shall
not extend to royalty payments already made to Licensor more than six (6) months
prior to Licensee’s discovery of expiration or an Irrevocable Judgment.
 
 
ARTICLE X - Patent Litigation
 
1.
Initiation. In the event that Licensor advises Licensee in writing of a
substantial infringement of the patents/copyrights included in the Licensed
Patent Rights, Licensee may, but is not obligated to, bring suit or suits
through attorneys of Licensee’s selection with respect to such infringement.

 
2.
Expenses and proceeds of litigation.  Where a suit or suits have been brought by
Licensee, Licensee shall maintain the litigation at its own expense and shall
keep any judgments and awards arising from these suits expecting that portion of
the judgments attributable to royalties from the infringer shall be divided
equally between Licensor and Licensee after deducting any and all expenses of
such suits; provided, however, Licensor shall not be entitled to receive more
under this provision than if the infringer had been licensed by Licensee.

 
3.
Licensor’s right to sue.  If Licensee shall fail to commence suit on an
infringement hereunder within one (1) year after the receipt of Licensor’s
written request to do so, Licensor in protection of its reversionary rights
shall have the right to bring and prosecute such suits at its cost and expense
through attorneys of its selection, in its own name, and all sums received or
recovered by Licensor in or by reason of such suits shall be retained by
Licensor; provided, however, no more than one lawsuit at a time shall commence
in any such country.

 
 
ARTICLE XI - Patent Prosecuting
 
1.
Licensee will pay for the costs of filing, prosecuting and maintaining foreign
counterpart applications to such pending patent applications.

 
 
 

--------------------------------------------------------------------------------

 
 
2.
Licensor shall own improvements by the inventors. Licensee shall pay future
costs of preparation, filing, prosecuting and maintenance of patents and
applications on patentable improvements made by inventors; however, in the event
that Licensee refuses to file patent applications on such patentable
improvements in US and selected foreign countries when requested by Licensor,
the rights to such patentable improvements for said countries shall be returned
to Licensor.

 
3.
Preparation and maintenance of patent applications and patents undertaken at
Licensee’s cost; and due diligence and care shall be used in preparing, filing,
prosecuting, and maintaining such applications on patentable subject matter.
Both parties shall review and approve any and all patent-related documents.

 
4.
Licensee shall have the right to, on thirty (30) days written notice to
Licensor, discontinue payment of its share of the prosecution and/or maintenance
costs of any of said patents and/or patent applications. Upon receipt of such
written notice, Licensor shall have the right to continue such prosecution
and/or maintenance in its own name at its own expense in which event the License
shall be automatically terminated as to the subject matter claimed in said
patents and/or applications.

 
5.
Notwithstanding the foregoing paragraph of this ARTICLE XI, Licensee’s
obligations under such paragraphs shall continue only so long as Licensee
continues to have an Exclusive License under the Licensed Patent Rights and, in
the event of conversion of the License to non-exclusive in accordance with
ARTICLE VIII, paragraph 5, after the date of such conversion:

 
 
a.
The costs of such thereafter preparation, filing, prosecuting and maintaining of
said Licensed patents and patent applications shall be the responsibility of
Licensor, provided such payments are at the sole discretion of the Licensor ;
and

 
 
b.
In the event Licensee fails to financially support appropriate filing and
prosecution, and Licensee has met the $2 million License Fee, Licensee will
forfeit the exclusive license and shall have a non-exclusive License without
right to sublicense.

 
 
ARTICLE XII - Notices, Assignees
 
1.
Notices. Notices and payments required hereunder shall be deemed properly given
if duly sent by first class mail and addressed to the parties at the addresses
set forth above. The parties hereto will keep each other advised of address
changes.

 
2.
Assignees, etc. This Agreement shall be binding upon and shall inure to the
benefit of the assigns of Licensor and upon and to the benefit of the successors
of the entire business of Licensor, but neither this agreement nor any of the
benefits thereof nor any rights thereunder shall, directly or indirectly,
without the prior written consent of Licensor, be assigned, divided, or shared
by the Licensor to or with any other party or parties (except a successor of the
entire business of the Licensor).

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XIII - Miscellaneous
 
1.
This agreement is executed and delivered in the United States and shall be
constructed in accordance with the laws of the State of California.

 
2.
No other understanding. This agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
all prior discussions between them.

 
3.
No representations or warranties regarding patents of third parties are made in
this agreement. No representations or warranty is made by Licensor that the
Licensed Patent Rights manufactured, used, sold or leased under the Exclusive
License granted herein is or will be free of claims of infringement of patent
rights of any other person or persons. The Licensor warrants that it has title
to the Licensed Patent Rights from the inventors.

 
4.
Indemnity.  Licensee shall indemnify, hold harmless, and defend Licensor and its
trustees, officers, employees and agents against any and all allegations and
actions for death, illness, personal injury, property damage, and improper
business practices arising out of the use of the Licensed Patent Rights.

 
5.
Compensation during Product Development, Product Support and Marketing
Phases.  Licensee shall compensate Licensor at Licensor’s established consulting
rate agreed to by Licensee for all aid and support during all phases of the
Product life, including, but not limited to, patent filing activities, technical
questions, field support, expert analysis, support to marketing and
presentations, and customer discussions.  This consulting rate shall be subject
to annual increases to be negotiated with Licensee.

 
6.
Advertising.  Licensee agrees that Licensee may not use in any way the name of
Licensor or any logotypes or symbols associated with Licensor or the names of
any researchers without the express written permission of Licensor.

 
7.
Confidentiality. The parties agree to maintain discussions and proprietary
information revealed pursuant to this agreement in confidence, to disclose them
only to persons within their respective organizations having a need to know, and
to furnish assurances to the other party that such persons understand this duty
on confidentiality.

 
8.
Disclaimer of Warranty.  Licensed Patent Rights are experimental in nature and
are provided WITHOUT WARRANTY OR REPRESENTATIONS OF ANY SORT, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE OF NON-INFRINGEMENT. Licensor makes no representations
and provides no warranty that the use of the Licensed Patent Rights will not
infringe any patent or proprietary rights of third parties.

 
 
 

--------------------------------------------------------------------------------

 
 
In witness whereof, the parties hereto have caused this agreement to be executed
by their duly authorized representatives on this ______ day of ______________,
20__.
 
 
Licensor:    Micro Imaging Technologies, Inc.
 

            Name:            
Michael W. Brennan, CEO
   
 
 



 
Licensee:   EPIC Corporation
 

            Name:           Title:
Ronald S. Tucker, CEO
   
 
 

 
 
 

--------------------------------------------------------------------------------

 